Exhibit 4.1 The securities represented hereby may not be offered for sale, sold, pledged, hypothecated or otherwise transferred except pursuant to (1) an effective registration statement with respect to such securities under the Securities Act of 1933, as amended, and in compliance with any applicable state securities laws; or (2) an opinion of counsel in form satisfactory to the Corporation that the proposed transfer is exempt from the registration requirements of said Act and is in compliance with any applicable state securities laws.
